Citation Nr: 1213175	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 261	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES


1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease and constipation.

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  


FINDING OF FACT

On March 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw all of the issues on appeal:  Entitlement to service connection for a low back disorder; entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease and constipation; and entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.


CONCLUSION OF LAW

The criteria have been met to withdraw the issues of entitlement to service connection for a low back disorder; entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease and constipation; and entitlement to service connection for a psychiatric disorder, claimed as PTSD, anxiety, and depression.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his/her authorized representative, has withdrawn all of the issues on appeal:  Entitlement to service connection for a low back disorder; entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease and constipation; and entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
F.JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


